DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 11,012,373 in the specification. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,012,373 (hereinafter ‘373). Although the conflicting claims are not identical, they are not patentably distinct from each other because despite slight difference in wording, for example, claim 1 of ‘373 recites essentially all claimed subject matter of claim 1 in the present application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Accordingly, absent a terminal disclaimer, claims 21-34 are properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25, 27-32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson et al. (US 2015/0289287, “Larsson”).
Regarding claim 21, Larsson discloses a method for resource allocation, comprising:
- acquiring, by a terminal device, a network resource allocated by a network device according to terminal service prediction information (See 602, 606, & 608 fig.6, receive a Scheduling Request (SR) from UE; determine that the SR has been predictively sent; and then allocate scheduling resources for the UE; See ¶.7, a UE desiring to send data in the uplink, there are normally a number of activities that have to be performed. First the UE sends a scheduling request (SR) informing the base station that the UE has an unspecified amount of data to send. This is followed by the base station responding with a grant, which grant includes information on what time/frequency resources the UE shall use; See ¶.15, receiving a scheduling request from a user equipment. It is then determined that the scheduling request was predictively sent setting a priority weight for scheduling resources to the user equipment based at least in part on the determination that the scheduling request was predictively sent, and then allocating scheduling resources to the user equipment based on comparing the set priority weight with priority weight of at least one other user equipment served by the network node; See ¶.5, the UE can let the base station know that it wants to transmit by sending a scheduling request (SR) at predefined times; See ¶.9, when the base station knows that a UE has a periodic service or for some other reason can predict future data arrivals it can transmit a grant to the UE without waiting for an SR), and 
- processing, by the terminal device, a subsequent service according to the network resource (See ¶.7, this is followed by the base station responding with a grant, which grant includes information on what time/frequency resources the UE shall use. The UE then transfers a Buffer Status Report (BSR) informing the base station that the amount of data the UE intends to send is within a predefined range. The amount of data available is specified for logical channel groups rather than individual bearers. After receiving the BSR the base station issues a grant for further data).

Regarding claim 22, Larsson discloses “acquiring, by the terminal device, the network resource allocated by the network device according to the terminal service prediction information (See ¶.10, applying predictive scheduling. Upon receipt of a service indicator from a UE the base station determines an uplink transmission scheme for the UE based on the service indicator), and a condition for using the network resource; and when the condition is satisfied (See ¶.43, the UE may e.g. predict a waiting time until next data is expected to be communicated with the UE, either in uplink or downlink, based on the obtained traffic characteristics. The network node may thus predict a waiting time right after an activity has been performed and completed by the UE, typically a transmission or reception of data. In some possible embodiments, the network node may predict the waiting time upon a downlink transmission of data to the UE, or upon an uplink scheduling grant to the UE, or upon a transmission of data from the UE. During such a waiting time the likelihood of data arriving in the transmission buffer is predicted to be very low, but after expiry of the predicted waiting time the likelihood will increase, either gradually or in one or more larger steps), processing, by the terminal device, a corresponding service according to the network resource (See ¶.61, in a possible next action 404 the time of arrival of data in the transmission buffer is predicted. According to possible embodiments the prediction comprises identifying, from the obtained traffic characteristics, a periodicity of arrival of data in the transmission buffer. This periodicity may then be used in order to determine when to transmit the scheduling request to the network node; See ¶.7, when resources are allocated to a UE desiring to send data in the uplink).”

Regarding claim 23, Larsson discloses “the condition comprises at least one of a time condition, a position condition or a user behavior (See ¶.47, in LTE, when an uplink packet arrives at an uplink transmission buffer of the UE a scheduling request is triggered. In a system which the scheduling request period is configured as 10 ms, the scheduling request will be sent uniformly distributed between 0 and 10 ms. It will take approximately another 4 ms for the network node to process the scheduling request before an uplink grant can be transmitted to the UE. The average delay for the uplink grant is today approximately 9 ms. According to some embodiments the scheduling request may thus be transmitted 4-14 ms before the predicted data arrival time. If there is knowledge of the time period between initiation of the scheduling request and the receipt of the uplink grant, this period will be used such that the uplink grant is received at the same time instants the predicted data arrival time. If one wants to be sure of not wasting resources, the scheduling request may be transmitted at a time such that the uplink grant is received by the UE one or more TTIs after the predicted data arrival, e.g. in a time window ranging from 1-5 or 3-5 TTIs; See ¶.63, when analyzing the UE behavior in a gaming situation, it is observed that uplink data packets arrive in the transmission buffer with an almost fixed interval of 34 ms. With this knowledge, it is possible for the UE to predict when the next data packet will arrive in the buffer and send a scheduling request several milliseconds ahead).”

Regarding claim 24, Larsson discloses “acquiring, by the terminal device, the network resource allocated by the network device according to the terminal service prediction information, and a resource valid timer; processing, by the terminal device, the subsequent service according to the network resource during effective period of the resource valid timer (See ¶.5, the UE can let the base station know that it wants to transmit by sending a scheduling request (SR) on the Physical Uplink Control Channel (PUCCH) at predefined times; See ¶.42, a prediction, based at least on the obtained traffic characteristics, of data to arrive in a transmission buffer is performed. This prediction may be made with respect to the next transmission time interval, TTI, or with respect to some other defined time interval, such as 10 or 100 TTIs, or many seconds); and when the resource valid timer expires, performing, by the terminal device, network access and service transmission by using a normal access and data transmission flow (See ¶.43, the UE may e.g. predict a waiting time until next data is expected to be communicated with the UE, either in uplink or downlink, based on the obtained traffic characteristics. The network node may thus predict a waiting time right after an activity has been performed and completed by the UE, typically a transmission or reception of data. In some possible embodiments, the network node may predict the waiting time upon a downlink transmission of data to the UE, or upon an uplink scheduling grant to the UE, or upon a transmission of data from the UE. During such a waiting time the likelihood of data arriving in the transmission buffer is predicted to be very low, but after expiry of the predicted waiting time the likelihood will increase, either gradually or in one or more larger steps; See ¶.45, the prediction may also include a prediction of the time instant when said data will arrive in a transmission buffer of the UE. The above mentioned time instant may be one TTI, or some other defined time interval, such as 10 or 100 TTIs. If the time instant comprises many TTIs, each TTI may be provided with a probability of when the data will arrive).”

Regarding claim 25, Larsson discloses “receiving, by the terminal device, a signaling message sent from the network device, the signaling message comprising: the allocated network resource, or both of the network resource and a condition for using the network resource; and parsing, by the terminal device, the signaling message to acquire the network resource or both of the network resource and the condition for using the network resource (See ¶.5, uplink transmissions are scheduled by a base station. A grant is transmitted on the Physical Downlink Control Channel (PDCCH) and the UE responds with a transmission using the resources specified in the grant and with the size specified in the grant. The UE can let the base station know that it wants to transmit by sending a scheduling request (SR) on the Physical Uplink Control Channel (PUCCH) at predefined times. Typically the UE transmits an SR which is followed by one or many grants, each resulting in one uplink transmission. This is commonly referred to as dynamic scheduling.; See ¶.88, the network node sets a priority weight for scheduling resources to the UE. The knowledge of scheduling request may be used to affect the priority weight, e.g. a network node may set a lower or higher priority for predictively scheduled UL transmission grants. In possible embodiments the priority weight may be based on a predicted size of a burst from the UE, i.e. information regarding a burst size of the predicted burst can be used in order to set a reliable priority weight for the UE. If the expected burst size is high, the priority weight may increase and consequently if the expected burst size is low the priority weight may decrease. Further, the priority weight may in addition be based on the applied Quality of Service, QoS for the UE. Consequently a high QoS classification will increase the priority weight whereas a low QoS classification will increase the same. If the received scheduling request comprises a time stamp the network node may use this time information and temporarily increase the priority weight when any uplink grant transmitted from the network node would arrive approximately to the UE at the same time as transmission data is expected to arrive in the UE transmission buffer; See ¶.44, briefly described, the prediction model can be created basically by: extraction of traffic features in the network and training of the model, which will be described in more detail later below, with reference to FIG. 4).”

Regarding claim 27, Larsson discloses wherein the terminal service prediction information is acquired by a behavior prediction apparatus (See 500c fig.5, predicting unit) according to at least one of allocation information of the terminal device (See ¶.15, setting a priority weight for scheduling resources to the user equipment based at least in part on the determination that the scheduling request was predictively sent, and then allocating scheduling resources to the user equipment based on comparing the set priority weight with priority weight of at least one other user equipment served by the network node. The MAC layer of the eNB 200 includes a scheduler that determines uplink and downlink transport formats (transport block size, modulation and coding scheme (MCS)) and resource blocks allocated to the UE) or service feature information of the terminal device, wherein the service feature information includes at least one of time feature information or place feature information (See ¶.35, One or more services being used by the UE may contribute to the traffic characteristics in that a certain service may require a certain amount or pattern of information to be communicated, e.g. at certain points in time).”

Regarding claim 28, it is a terminal device claim corresponding to the method claim 21, except the limitations “a non-transitory storage medium and a process (See fig.5 and ¶.85, a processor P and memory M)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 29-32 and 34, they are claims corresponding to claims 22-25 & 27, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Fujishiro et al. (US 2019/0037420, “Fujishiro”).
Regarding claim 26, Larsson discloses the method of allocating network resource according to the received a scheduling request SR from a UE, but does not explicitly disclose what Fujishiro discloses “a state confirmation message; or, a state change permission message; or, a connection release message (Fujishiro, See ¶.147, the UE transmits, to the eNB, information notifying or requesting that the UE transitions to the RRC idle state, and/or vice versa such as connected state as shown in S203 fig.10. In the case of using the request, the UE may transition to the new state only when the UE receives an acknowledgment from the eNB; See ¶.65, the eNB 200 transmits, to the UE 100, the instruction (configuration information) to transition to the specific state by using the UE-dedicated RRC signaling. The UE-dedicated RRC signaling may be an RRC connection release. As a result, the UE 100 transitions from the RRC connected state to the specific state).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a state confirmation message; or, a state change permission message; or, a connection release message” as taught by Fujishiro into the system of Larsson, so that it provides a way of grasping the state of the UE for further processing (Fujishiro, See ¶.148).

Regarding claim 33, it is a claim corresponding to the claim 26 and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411